       Case 4:19-cv-07761-YGR Document 16 Filed 07/14/20 Page 1 of 2


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   GERARDO HERNANDEZ,                    )              No. 4:19-cv-07761-YGR
                                           )
13              Plaintiff,                 )              ORDER GRANTING
                                           )              STIPULATION FOR DISMISSAL OF
14        vs.                              )
                                           )              ENTIRE ACTION
15   MOHAMMED ALZGHOUL dba CENTRAL )
     GAS SAN MATEO; SE GUN LEE, Trustee of )
16   THE SE GUN LEE AND KYUNG LEE          )
     REVOCABLE LIVING TRUST; KYUNG         )
17   WON LEE, Trustee of THE SE GUN LEE    )
     AND KYUNG LEE REVOCABLE LIVING )
18   TRUST,                                )
                                           )
19              Defendants.                )
                                           )
20                                         )
                                           )
21                                         )
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
       Case 4:19-cv-07761-YGR Document 16 Filed 07/14/20 Page 2 of 2


 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, Mohammed Alzghoul dba Central Gas San Mateo; Se Gun Lee, Trustee of The Se
 3   Gun Lee and Kyung Lee Revocable Living Trust; and Kyung Won Lee, Trustee of The Se Gun
 4   Lee and Kyung Lee Revocable Living Trust, the parties to this action, that pursuant to Federal
 5   Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is dismissed with prejudice
 6   in its entirety. Each party is to bear its own attorneys’ fees and costs.
 7
     Dated: July 9, 2020                            MOORE LAW FIRM, P.C.
 8
 9                                                  /s/ Tanya E. Moore
                                                    Tanya E. Moore
10
                                                    Attorney for Plaintiff,
11                                                  Gerardo Hernandez

12
     Dated: July 9, 2020                            VAUGHAN & ASSOCIATES
13
14                                                  /s/ Cris C. Vaughan
                                                    Cris C. Vaughan
15
                                                    Khushpreet R. Mehton
16                                                  Attorneys for Defendants,
                                                    Mohammed Alzghoul dba Central Gas San Mateo;
17                                                  Se Gun Lee, Trustee of The Se Gun Lee and
                                                    Kyung Lee Revocable Living Trust; and Kyung
18
                                                    Won Lee, Trustee of The Se Gun Lee and Kyung
19                                                  Lee Revocable Living Trust

20                                           ORDER
21      Pursuant to the above stipulation, this action is DISMISSED.
22      IT IS SO ORDERED.
23      Dated: July 14, 2020
24                                                  YVONNE GONZALEZ ROGERS
25                                                  UNITED STATES DISTRICT JUDGE
26
27
28



                             STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                    Page 2
